PER CURIAM: *
Michael J. Morales appeals the affirmance of the Commissioner’s denial of his application for Supplemental Security Income. The Commissioner has filed an unopposed motion to remand for further administrative proceedings, pursuant to the fourth sentence of 42 U.S.C. § 405(g).
A remand pursuant to the fourth sentence of 42 U.S.C. § 405(g) requires that this court also enter a judgment affirming, reversing, or modifying the Commissioner’s decision. See Shalala v. Schaefer, 509 U.S. 292, 296-97, 113 S.Ct. 2625, 125 L.Ed.2d 239 (1993). Therefore, we REVERSE the district court’s judgment, GRANT the motion to remand, and REMAND to the district court with instructions to remand to the Commissioner for rehearing.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.